         Case 2:19-cv-05358-PA-AGR Document 1 Filed 06/14/19 Page 1 of 1 Page ID #:1




                                                                                                i S~~
     1       Name:        ~~ ~''~ J~~~                                                    t~'d.,,  ~,,,,;~ co'~~

     2       Address:      ~~U ~~~~1~ ~7V'~'~'e.                                          ~q~ ~ 4 ~ 2019
     3                =Pu ~~~ 2g~-1 ~`~ ~~'1 ~~ ~                                                     ~ ~~
                                                                              :..r            pIS
     4                                                                         ,
            Phone:        1~~"~~~"~S~                                                .r
     5       Fax:
  6         In Pro Per
  7

 8                                     UNITED STATES DISTRICT COURT
 9                                    CENTRAL DISTRICT OF CALIFORNIA

 ro
                                                                                                                       ~~~~
 11
                 1LVu~w'     rw o~ n
                                   ;,~e~-5 1
 12                        ~~     `          Plaintiff To be supplied by the Clerk of                              \ I
                                                       The United States District Court
13                             v.

14
           PC~ ~ Sh~.~rv~l o ~k,s ~ ~~
15
16                                                     ~~

17
~g
19
           ~- (~ ~.e o~ ~ ~ QeC ~,ti.~' o~- -%o-w~ ~h~tom, d
Zo         ~~                                               ~,1~s
                                                                                                                   r
21

22

23

24

25

26

27

28




         CV-126 (09/09)                    PLEADING PAGE FOR A COMPLAINT
